Citation Nr: 0015630	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-36 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Disagreement with the initial rating assigned for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1998.

The Board notes that, in a Statement of Accredited 
Representation in Appealed Case in June 2000, the veteran's 
representative appears to be reasserting a claim for a total 
rating based on individual unemployability due to service-
connected disability.  As this matter has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.  

In a May 2000 statement, the veteran reported that he had 
moved to Philadelphia, Pennsylvania and requested that the 
claims file be transferred to that RO.  This request is 
referred to the RO for the appropriate action.  



REMAND

The veteran alleges that his service-connected PTSD is more 
severe than the currently assigned 50 percent rating 
reflects.  

The Board finds that the veteran's claim for an increased 
rating is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The most recent VA examination for PTSD was conducted in 
December 1997.  At that time, the veteran reported that he 
was receiving outpatient treatment at the VA Outreach Center.  
The diagnosis was that of PTSD and bipolar disorder, 
resolving depression.  The Global Assessment of Functioning 
(GAF) Scale score was 50.  The examiner indicated that the 
veteran had moderate to severe psychiatric incapacity.  

However, a June 1998 Vet Center report shows that the veteran 
was receiving individual treatment for depression and PTSD 
once a week.  It was indicated that symptoms included 
anxiety, rage, anger and drug and alcohol abuse.  It was 
concluded that the veteran was unemployable.  

The veteran should be afforded another VA examination in 
order to determine the current extent of his service-
connected PTSD.  In light of the need for an additional 
examination, the RO should obtain all pertinent treatment 
records regarding the service-connected PTSD for review.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorders changed on November 7, 1996.  
When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected PTSD since 
1994.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record, to include all VA outpatient 
records and records of treatment at the 
Vet Center in Woodhaven, New York.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examine should report a 
full multiaxial diagnosis, to include a 
GAF Scale score on Axis V.  In addition, 
it is requested that the examiner offer 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim, to include 
consideration of both old and new rating 
criteria for psychiatric disorders.  If 
any action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The purpose of this 
remand is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

